386 F.2d 998
Dale C. CAGE, Administrator of the Estate of Carolyn Sue Cage and Dale C. Cage, Administrator of the Estate of Antoinette E. Cage, and Dale C. Cage, Plaintiff-Appellee,v.NEW YORK CENTRAL RAILROAD COMPANY, a Corporation, Defendant and Third-Party-Plaintiff-Appellant,v.Dale C. CAGE, Administrator of the Estate of Carolyn Sue Cage, Third-Party Defendant-Appellee.
Nos. 16560-16562.
United States Court of Appeals Third Circuit.
Argued November 7, 1967.
Decided December 1, 1967.

Appeals from the United States District Court for the Western District of Pennsylvania; Gerald J. Weber, Judge.
Irving Murphy, MacDonald, Illig, Jones & Britton, Erie, Pa., for appellant.
Leonard E. Price, Price & Bercik, Pittsburgh, Pa. (Louis M. Tarasi, Jr., Burgwin, Ruffin, Perry, Pohl & Springer, Pittsburgh, Pa., James D. Loesch, Erie, Pa., on the brief), for plaintiff-appellee.
John G. Gent, Erie, Pa., for appellee, third-party defendant (Curtze, Gent & McCullough, Erie, Pa., on the brief).
Before STALEY, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal by the New York Central Railroad from an order of the District Court for the Western District of Pennsylvania. By its order, the district court granted third-party defendant's motion for judgment notwithstanding the verdict, and denied appellant's motion for judgment n. o. v. or a new trial.


2
We have carefully examined the record and can find no error.


3
The order of the district court will be affirmed on the basis of its well reasoned opinion, Cage v. New York Central R. R., 276 F. Supp. 778 (W.D.Pa., 1967).